Citation Nr: 1221697	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  96-05 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Kenneth A. Mason, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


REPRESENTATIVE FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1995 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia, which determined that no new and material evidence had been received to reopen a service connection claim for schizophrenia.  The Veteran perfected an appeal to the Board.  

In July 1997, the Veteran and his sister presented testimony before a Veterans Law Judge sitting at the RO.  A transcript of that hearing is associated with the claims file.  In October 1997, the Board denied the Veteran's claim to reopen.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 1998, the Secretary of VA filed an Unopposed Motion to Remand, and to stay the Court proceedings.  By Order dated in October 1998, the Court vacated the Board's October 1997 decision and remanded the matter for readjudication.  In January 1999, the Board remanded the case to the agency of original jurisdiction (AOJ) for further development.  

In February 2001, the Board remanded the case to afford the Veteran another personal hearing before a Veterans Law Judge.  A hearing was scheduled in September 2001, but the Veteran (through his representative) withdrew the request for an additional hearing the following month.  In a November 2004 letter, the Board advised the Veteran that the Veterans Law Judge who conducted the July 1997 hearing was no longer employed by the Board, that he had the right to another hearing, and that he should respond within 30 days whether he wanted another hearing.  The Veteran did not respond to that letter, so no hearing was requested.

In December 2004, the Board reopened the Veteran's service connection claim for schizophrenia, finding that new and material evidence had been submitted, and remanded the merits of the service connection claim to the AOJ for further development.  This claim was also denied by the AOJ, and the Veteran perfected an appeal to the Board.  There has been no request for a hearing regarding this claim.  

On February 21, 2006, the Board denied service connection for schizophrenia on the merits.  However, in order to ensure that the Veteran had been accorded full due process of law, the Board subsequently vacated that decision on its own motion.  In November 2006, the Board remanded the claim for further development.  In March 2009, the Board again denied service connection for schizophrenia.  The Veteran appealed from that decision to the Court.  In a March 2011 Memorandum Decision, the Court vacated the Board's decision and remanded it to the Board for further proceedings consistent with the Court decision.  


FINDING OF FACT

Schizophrenia did not have its clinical onset in service and is not otherwise related to active duty; it was not exhibited within the first post service year.  


CONCLUSION OF LAW

Schizophrenia was not incurred or aggravated in service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1111, 1112, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant 

of any information and evidence not in the record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was informed the evidence required to substantiate his service connection claim, and of his and VA's respective duties for obtaining evidence collectively in letters dated in March 2003, August 2003, October 2003, and January 2007.  Additionally, the January 2007 letter notified the Veteran of the types of evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  These letters notified the Veteran that VA would make reasonable efforts to help him obtain necessary evidence with regard to his appeal, but that he had to provide enough information so that VA could request the relevant records.  The letters also discussed the attempts already made to obtain relevant evidence or referred the Veteran to the statement of the case (SOC) and supplemental statements of the case (SSOCs) for a list of evidence already received by the RO.  The timing defect as to the notice provided was cured by the subsequent readjudication of the Veteran's claim, including in the October 2008 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

In addition to the VCAA letters, the RO issued a detailed SOC in December 1995, as well several subsequent SSOCs, in which the Veteran and his representative were advised of all the pertinent laws and regulations regarding his claim.  Thus, appropriate notice has been given in this case.  Additionally, a substantial body of evidence was developed with respect to the Veteran's claim, and the SOC and SSOCs issued by the RO clarified why this particular claim was being denied, and of the evidence that was lacking.  The Veteran responded to the RO's communications with additional evidence and argument, thus curing (or rendering harmless) any previous omissions.  Further, the July 2005 and October 2008 SSOCs contain the pertinent language from the duty- to-assist regulation codified at 38 C.F.R. § 3.159.  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

At the July 1997 Board hearing, the Veterans Law Judge asked questions in an attempt to obtain evidence to substantiate the claim, and the Veteran and his sister testified as to the asserted timing of his symptoms during and after service, as well as what providers had purportedly told them about the cause of his schizophrenia.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  Further, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the hearing.  As such, to the extent that the Veterans Law Judge did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, the Veteran has not been prejudiced.  VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In summary, the notice provided in this case adequately complied with the VCAA and subsequent interpretive authority.  There is no indication or argument that any notice deficiencies resulted in prejudice to the Veteran or otherwise affected the essential fairness of the proceedings.  Rather, a reasonable person would be expected to understand what was needed from the notice provided.  Moreover, the Veteran has had many opportunities to participate in the adjudication, and he and his representative have shown actual knowledge of the requirements to substantiate his claim through evidence and arguments submitted in support of his claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

VA's duty to assist in the development of a claim includes assisting in the procurement of service records and other pertinent medical evidence, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this regard, the claims folder contains the Veteran's service treatment records.  Pursuant to the Board's December 2004 remand, the AOJ attempted to obtain any additional records, including any from the Stuttgart Army Health Clinic.  After a thorough search, the National Personnel Records Center (NPRC) indicated that no additional service treatment records were on file.  As such, additional attempts to secure any such records would be futile.  In compliance with the November 2006 remand, the AOJ sent a copy of the response from the NPRC indicating no additional service treatment records to the Veteran's representative in January 2007.

The claims folder also contains service personnel records, VA treatment records, records from the Social Security Administration (SSA), and private medical evidence from Dr. Wadelton, Grady Memorial Hospital, Satilla Mental Health Clinic, and Dr. Anderson.  The Veteran was also afforded a VA examination in connection with his claim in June 2005.  In compliance with the November 2006 Board remand, in January 2007, the AOJ provided the Veteran's representative with copies of the VA treatment records and the June 2005 VA examination report.  In October 2008, the Veteran's representative also requested a copy of all service personnel records, and the AOJ forwarded copies of such records to the representative later that same month.  As such, the AOJ complied with the Board's instructions to provide copies of the evidence noted in the prior remand, as well as the service personnel records requested in October 2008.  

Additionally, there have been no arguments that the June 2005 VA examination is inadequate, and a review of the examination report reveals no inadequacies.  In particular, the examiner conducted a thorough evaluation of the Veteran, reviewed the claims file in detail, and provided the requested opinion with a well-reasoned rationale.  As noted above, the Veteran was also afforded a personal hearing in connection with his claim in July 1997, and procedures were followed to offer him hearings at a later date, but no further hearing was requested.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional, outstanding evidence that is necessary for a fair adjudication of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

The Veteran contends that his currently diagnosed schizophrenia is due to his active military service from August 1978 to March 1984.  The condition was first diagnosed approximately 20 months after service when he was admitted for private treatment from December 1985 to March 1986.  However, the Veteran asserts that he had symptoms during service, as well as shortly after discharge from service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  To be entitled to service connection, the evidence must establish: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, if a veteran served for 90 days or more, psychoses (including schizophrenia) will be presumptively service-connected if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of the disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a), 3.384.  Where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after service.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Board must make credibility determinations and weigh the evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In particular, the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Further, the Board may "favor the opinion of one competent medical expert over that of another" as long as an adequate statement of reasons and bases is provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, recent VA medical evidence confirms a current diagnosis of schizophrenia, thereby satisfying the first element of the Veteran's service connection claim.  However, for the reasons discussed below, the competent and credible evidence of record establishes that such disability did not manifest during the Veteran's military service, or within the first year following separation from service.  Further, the more probative medical evidence demonstrates that the schizophrenia is not otherwise related to service.  

The Veteran has asserted during the course of this appeal that he began to have problems with "nerves" during the last few years of his military service.  In general, the Veteran reports that he was not treated for a mental health disorder while in service, stating that he told superior officers that he was mentally ill, but they laughed at him and he was not treated.  However, the Veteran has also reported several times that he felt sick due to stress and sought treatment at the base clinic while in Stuttgart, Germany, in 1980 or 1981, where he was told that he had emotional problems and should take the day off.  The Veteran stated that the provider "looked in [his] ear" and said he was having an "emotional nervous condition."  The Veteran also states that various people told him during service that he was "high-strung," or that he might be "sick in the mind."  He reports that he thought people were out to get him, and that he began to be argumentative and curse at peers and superior officers.  The Veteran stated at one point that his father died in 1983, and he was having "a lot of mental problems."  He has reported that he left the military because he could not take it anymore, and he thought a break would help his nerves.  See, e.g., statements in May 1989, December 1993, May 1995, December 1995, June 1997, March 1999; February 1999 letter to provider; July 1997 hearing transcript; July 1999 claim form; June 2005 VA examination report.  

The Veteran also believes that his schizophrenia is related to handling leaded fuels and breathing the fuel fumes during his military duties.  He reports that he underwent a blood test to see if there was any lead in his blood near the end of service, but that he was not given the test results.  The Veteran also states that he was told that veins in his lungs were swollen, as shown by an x-ray in his separation exam, although he followed up the next week and was told that he was "alright."  At one point, the Veteran asserted that working with fuel during service made him feel dizzy, nauseous, have loss of appetite, and get angry with supervisors.  He states that an unspecified medical textbook indicated that lead in the blood can cause mental illness, and that his psychiatrist also told him this.  See, e.g., statements in May 1995, December 1995, June 1997, October 1998, March 1999; July 1997 transcript; February 1999 letter; June 2005 VA examination report.

Service personnel records confirm that the Veteran worked with petroleum fuel, and that he served in Germany from February 1980 to August 1981.  His service treatment records appear to be complete and, as noted above, no further records were found from the Army clinic in Stuttgart, Germany.  The Veteran's June 1978 service entrance examination reflects no mental health complaints or objective psychological abnormalities.  There are also no complaints or findings regarding a psychiatric condition throughout service, including during the period in Germany.  There are three entries for treatment of headaches, in December 1979, February 1981, and May 1983, at which points the diagnosis was sinus or tension headache.  In February 1981 (while in Germany), the Veteran reported having these types of headaches rarely in the past.  He did not complain of any nervous or emotional problems, and he was diagnosed with sinus headache.  In May 1983, the Veteran reported severe headaches off and on for two weeks, stating that he believed he was under emotional stress from his father's death two weeks earlier and hadn't been able to rest well.  He was diagnosed with tension headache.  During his February 1984 separation examination, the Veteran denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  He also denied any dizziness or frequent or severe headaches.  There was no objective psychological or other abnormality, and a chest x-ray was within normal limits.

The Veteran's service personnel records also have been obtained.  An evaluation report for the period from December 1981 to  March 1982 notes that he performed supervision duties, describes his performance as "outstanding" and "superior," and states that he had earned the respect of his superiors, displayed sound judgment, and worked extremely well with others.  The next evaluation report, for the period through March 1983, states that the Veteran excelled as a non-commissioned officer (NCO) in his battalion, he had received special recognition for convoy operations, and he supervised details in the barracks as an NCO.  This evaluation also states that he was courteous and mannerly, was repeatedly selected by his superiors for support of major operations, and his performance had received special praise.  The Veteran was described as discharging his duties and responsibilities in an accurate, timely, and accountable manner.  He was described as enthusiastic and energetic as a NCO, and he was noted for having a positive orientation toward the mission of his unit.  An April 1983 evaluation report then states that he should be assigned for opportunities for additional development and career progression, and he was awarded a Good Conduct Medal in May 1983.  The Veteran received a regular discharge upon expiration of his term of service in March 1984, after two immediate reenlistments.  

With regard to the one year following discharge from service, the Veteran has reported during the course of this appeal that he went to Atlanta in April 1984 and worked at several places for a few weeks or months.  He asserts that he could not hold down a job due to his nerves, he felt like people were against him and were "trying to do [him] wrong," and he was always complaining.  The Veteran states that he was fired from his last job due to insubordination, and a few months later, he woke up one morning hearing voices and "just couldn't take it anymore," so he threw a rock through a department store window.  This led to him being arrested and admitted to Grady Memorial Hospital (Grady Memorial) for treatment and diagnosis.  See, e.g., statements in December 1993, May 1995, June 1997; July 1997 transcript.  The Veteran reports that a psychiatrist at Grady Memorial told him, as well as his sister and his mother, that his nervous condition or schizophrenia was "Army related" and that he was sick while in the military.  See, e.g., statements in May 1995, December 1995, October 1998, February 1999.  

The Veteran's sister also testified during the July 1997 hearing concerning the etiology of his disorder and her recollection of diagnoses.  Specifically, she stated that she spoke with the Veteran's doctor at Grady Memorial the day he was admitted, and the doctor indicated that there was nothing in his blood and they could not find anything wrong with him.  She further indicated that she told the doctor that the Veteran hadn't been sick before, but that he "couldn't sit still" after service and he was always "running and going" like he had a nervous condition or problem.  The Veteran's sister testified that, within a few days of returning home from service, he got in an argument with her, became very agitated, and accused her of trying to kill him.  She also stated that their father (now deceased) had felt there was something wrong with the Veteran after he returned home from service.  The Veteran's sister stated that he thought that everyone was against him, and he quickly left home for Atlanta and he struggled to hold a job because "his nerves were bad."  She testified that a doctor at Grady Memorial told her that the Veteran had been sick for awhile and that his illness was "Army related."

Treatment records were obtained from Grady Memorial for the Veteran's psychiatric hospitalization from December 1985 through February 1986.  Upon admission, the Veteran was noted to be confused with possible auditory hallucinations, poor insight and judgment.  He was angry and irritable and focused on "unjust" treatment he had received from his last employer where he was fired.  The Veteran reported being in the military from 1979 to 1984 and achieving E5 Sergeant rank, and he stated that he joined the Army to "stand on [his] own 2 feet."  There is no reference to any problems during military service.  The Veteran reported living in Atlanta after separation from service, and that he had increasing difficulty finding and keeping employment.  He stated that his longest job lasted three months, and he was fired most recently in June 1985.  He had lived at the Salvation Army off and on for two years.  The Veteran frequently discussed being fired due to racial discrimination and bringing a lawsuit against his former employer.  He denied having a mental illness or any prior treatment, although he reported an onset of psychotic symptoms at age 18, with no further elaboration.  The psychosocial history reflects that the Veteran denied ever having a girlfriend, and he and his brother reported that he was somewhat of a loner, although this was not a "problem."  He was involved in sports and schooling was unremarkable.  They reported that the Veteran had some "peculiar perceptual experiences as an adolescent which were ascribed to his religiosity."  A December 1985 treatment record notes that the Veteran's sister told his provider that he had been calling home on a weekly basis from Atlanta for two years and he "sound[ed] fine on the phone."  

Records pertaining to the Veteran's SSA disability benefits also were obtained.  The SSA determined that he was disabled due to schizophrenia as of December 1985.  In a March 1986 disability report for his SSA claim, the Veteran reported a disabling condition of paranoid schizophrenia.  In the spaces for when the condition "first bothered him" and made him stop working, he reported "June 1985."  He stated that he had a "nervous breakdown" and couldn't take the stress of working, and that if he gets too stressed, he gets angry and wants to fight.  In an April 1986 SSA psychological evaluation, the Veteran reported employment after service in convention service work in hotels, stating that the places had little work in winter, so he was "let go."  He stated that he last worked regularly in November 1984, and he had some temporary or part-time work after that time.  The Veteran reported being hospitalized at Grady Memorial after an incident in which he was fired from his job at a hospital, and he "got mad" and broke out a window.  

Similarly, in an April 1986 treatment record from Satilla Community Health Center (Satilla), the Veteran reported a problem of a "nervous breakdown" after losing his job while working in Atlanta.  In letters dated in May 1994 and July 1997, a provider from Satilla indicated that the Veteran was first seen at that facility in March 1986 for follow-up care after his hospitalization at Grady Memorial.  He was diagnosed with schizophrenia, chronic, paranoid type, and the provider stated that the Veteran would continue to need psychotropic medications and supportive counseling for the rest of his life.  There was again no mention of any incidents during military service, or any opinion as to the date of onset of the condition.  

More recently, an October 2000 VA treatment record reflects that the Veteran reported having schizophrenia for 15 years (or since approximately 1985).  However, he also reported being diagnosed with paranoid schizophrenia in the military, stating that he "wants VA pension for it."

The objective evidence of record, as summarized above, does not support the Veteran's reports of being argumentative and having difficulty getting along with his peers and superiors, of having chronic mental health symptoms (including being nervous), or of a diagnosis of schizophrenia during his military service.  Rather, several performance evaluations contained in service personnel records demonstrate that he worked extremely well with others and had a steady record of promotions.  Significantly, this includes periods after 1980 or 1981 (when he claims to have first had mental health symptoms and sought treatment), as well as in 1983 around the time of his father's death and his complaint of "emotional stress" when seeking treatment for headaches.  Further, other than this one instance, there are no complaints or treatment for psychiatric symptoms.  The Veteran expressly denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort during his February 1984 separation examination.  No abnormality was diagnosed at any time during service, and there was no treatment or diagnosis until December 1985, approximately 20 months after service.  

The Board notes that the Veteran is competent to report observable mental health symptoms that began during service, such as being nervous or argumentative with peers and supervisors.   See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr, 21 Vet. App. at 307-08.  However, the Board finds such statements to be not credible, as they are inconsistent with the other evidence of record, to include service treatment records and service personnel records, for the reasons stated above.  Those contemporaneous records are more probative because they are closer in time to the events.  Further, the Veteran's statements were made under circumstances indicating bias or interest, i.e., only after he filed a claim for VA benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that credibility may be impeached by a showing of interest, bias, or inconsistent statements).

The Board also finds the Veteran's statements with respect to symptoms during the first year after his discharge from service to be not credible, as they are inconsistent with the contemporaneous evidence of record and were made for the purposes of obtaining VA benefits.  Specifically, records from Grady Memorial dated from December 1985 through February 1986 contain no reference to any mental health symptoms during military service or shortly thereafter, or to any other relation between his schizophrenia and military service.  Rather, the Veteran repeatedly complained of problems with his post-service employers.  Similarly, records dated in early 1986 from Satilla and the SSA contain no references to any problems during service but, instead, contain several statements referencing a "nervous breakdown" after the Veteran was fired from his most recent employment.  He also reported being last fired in June 1985, more than a year after his discharge from service.  Significantly, the Veteran reported in his SSA claim that his schizophrenia "first bothered him" and made him stop working in June 1985.  Even more recently, for VA treatment purposes, the Veteran reported having schizophrenia since approximately 1985.  While the Veteran reported difficulty finding and keeping employment during his treatment at Grady Memorial, he indicated during evaluations for SSA benefits that he worked in seasonal work with convention centers and hotels and was "let go" during the off season.  The Board finds this contemporaneous evidence, prior to the Veteran's claim for VA benefits, to be more probative with respect to the cause of his unemployment at that time.

The Board notes that the Veteran's sister is also competent to report observing strange behavior or mental health symptoms during his first year following discharge from service.  See Layno, 6 Vet. App. at 469-71; Barr, 21 Vet. App. at 307-08.  However, the Board finds the testimony by the Veteran's sister to be not credible as well, as it is inconsistent with the contemporaneous evidence and was made under circumstances indicating bias, i.e., to support the Veteran's claim for VA benefits.  Specifically, her testimony during the Board hearing that the Veteran was acting strangely immediately after discharge from service conflicts with the December 1985 notation in a treatment record that he "sound[ed] fine" during weekly phone calls.  Further, although the Veteran's sister testified that their father (who is now deceased) thought he was acting strangely after he returned home from service, the Veteran's service treatment records indicate that their father actually died while he was still in service in 1983.  As such, their father could not have observed any behavior by the Veteran after service.

The Board has also considered the other evidence of record concerning a link between the Veteran's schizophrenia and military service.  In this regard, the Veteran's representative argued during the July 1997 Board hearing that, due to the seriousness of his illness at the time of his hospitalization in 1985, it must have been ongoing over a long period of time, with a buildup of anxieties or pressures that existed while in military service and afterwards.  However, the representative is not competent, as a lay witness, to offer an opinion as to this question.  Further, to the extent that the Veteran or his sister relate his schizophrenia to his period of active service, to include any possible relation to exposure to leaded fuels, they are not competent, as lay witnesses, to give an opinion as to this matter.  Rather, this question requires specialized knowledge, training, or experience due to the complex nature of psychiatric disorders, and especially schizophrenia.  Barr, 21 Vet. App. at 308; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, this lay evidence is not probative as to the etiology of the Veteran's current schizophrenia.

The Board observes that the Veteran and his sister have testified that a provider at Grady Memorial told them that his sickness or schizophrenia was related to his military service.  Additionally, the Veteran has reported that an unspecified medical provider told him that his condition is related to handling leaded fuels during service, and that a medical text also says this.  The Veteran and his sister are competent to report what a medical provider told them as to the etiology of his condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

However, the Board also finds the statements by the Veteran and his sister to this effect to be not credible, as they are inconsistent with the other evidence of record.  As noted above, treatment records from Grady Memorial contain no references to any problems during military service or any complaints concerning service, by either the Veteran or any provider.  Further, while the Veteran believes that he may have had abnormal blood test results and has reported an abnormal chest x-ray due to purported lead exposure during service, his separation examination upon discharge from service recorded a normal chest x-ray and no other abnormalities.  Moreover, the Veteran's sister testified that a provider at Grady Memorial told her that there was nothing wrong with the Veteran's blood when he was admitted.  There is also no indication in the medical evidence or letters from providers as to a possible relationship to handling leaded fuels.  This evidence is more probative than the statements made many years after the fact, for the purposes of VA benefits.  

The competent evidence concerning the etiology of the Veteran's schizophrenia includes a private opinion from Dr. Wadelton and a VA examiner's opinion, both of whom have Ph.Ds.  In a September 2001 report, Dr. Wadelton opined that the Veteran "more likely than not" had symptoms of schizophrenia, paranoid type, during service.  She explained that she believed the prodromal phase of his illness began in 1978 when he was 18 years old, and the actively psychotic phase of the illness was more likely than not present prior to his discharge from service in March 1984.  Dr. Wadelton opined that the Veteran had a premorbid schizoid personality disorder, which precedes the onset of full blown schizophrenia, that could have been diagnosed at age 18 and would have been in effect during his entire military career.  She further opined that the Veteran's symptoms grew progressively worse, and that the onset of full blown schizophrenia occurred possibly as early as age 18 and no later than age 25, at which point he was hospitalized.  

In offering these opinions, Dr. Wadelton noted that the Veteran reported an onset of psychotic symptoms age 18 while being treated at Grady Memorial, and that his psychosocial history showed a proclivity for solitary behavior, lack of interest, and peculiar perceptions that were ascribed to hyper-religiosity as an adolescent.  She also noted that, while the Veteran was not diagnosed with a psychiatric disorder during service, he was treated for headaches on several occasions.  Dr. Wadelton stressed the treatment record in 1983 when the Veteran also complained of emotional distress related to his father's recent death.  She noted that it is more common for veterans to complain of a "headache" than to admit to feelings of anxiety, depression or psychosis, and that individuals experiencing hallucinations or unusual perceptions often report them as headaches.  She believed that the Veteran should have been referred for psychiatric evaluation at that time.  Dr. Wadelton's opinions in this regard were based in part on the Veteran's reports of being "nervous" and argumentative during service, as well as on reports by the Veteran and his sister that he had mental health problems immediately after service and continuing until his hospitalization in December 1985.  

While it is clear that Dr. Wadelton reviewed the Veteran's service treatment records, the Board hearing testimony, and certain post-service medical records, it does not appear that she reviewed his service personnel records.  It is also unclear if she reviewed the SSA records or other lay statements submitted by the Veteran.  More importantly, as discussed above, the Board finds the Veteran and his sister to be not credible with respect to having symptoms (including being nervous and argumentative) during service and continuously after service, to include within the one year following discharge.  Accordingly, Dr. Wadelton's opinions concerning the date of onset of his schizophrenia are based in part on unsubstantiated accounts, which the Board has found to be not credible.  This includes the opinions as to whether there was a preexisting schizoid personality disorder or full-blown schizophrenia, or whether the schizophrenia first manifested during service or within the one year following discharge.  Therefore, these opinions have little or no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (stating that reliance on a veteran's statement renders a medical opinion not credible if the Board rejects such statements); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (stating that a medical opinion premised upon an unsubstantiated account is of no probative value and does serve to verify the occurrences described).  

During the June 2005 VA examination, the Veteran denied any treatment for a psychiatric condition during service, and stated that he was first treated when he was hospitalized in December 1985.  The Veteran reported thinking that he was "lead poisoned" from working with fuel during service, and that he was "nervous" and frequently argued with coworkers and superiors during service.  The Veteran also reported that he threw a rock threw a window in 1985 to get help because he was homeless, and that he had been fired from his employment just before the incident.  He did not know why he was fired, but he felt that it was unjustified, and he recalled being insubordinate and frequently arguing with superiors.  

The VA examiner disagreed with Dr. Wadelton's conclusion that the Veteran likely manifested schizophrenia during military service.  Rather, he opined that it is "not likely" that the currently diagnosed schizophrenia is related to military service, and that the onset of the Veteran's symptoms seemed to be sudden, not progressive.  The examiner reasoned that evidence in the Veteran's service medical and personnel records reveal no evidence of schizophrenic or psychotic behavior during military service, and post service clinical records reflect no associated problems after his discharge from service until the December 1985 incident.  The examiner acknowledged three visits to medical clinics for complaints of a headache during the Veteran's 5.5-year military career, including the 1983 visit to the clinic that was stressed by Dr. Wadelton, but he noted that the Veteran was diagnosed with a tension headache at that visit.  To the extent that Dr. Wadelton suggested that there was a preexisting personality disorder that progressed to schizophrenia before or during service, the examiner observed that the service entrance and discharge examinations were both negative for psychiatric complaints or treatment.  The examiner also observed that the Veteran's service personnel records showed significant evidence contrary to his report of becoming "argumentative" and having "difficulty getting along with his superiors and peers."  Additionally, the examiner noted the report by the Veteran's sister to Grady Memorial providers that he called home every week and seemed fine, stating that this showed that there was apparently no indication to his family of any delusional, bizarre, hallucinatory behavior during those phone calls.  

A review of the June 2005 examination report reveals that the VA examiner conducted a very thorough review of the claims file, including records during and after service.  As noted above, the Board finds the statements by the Veteran and his sister concerning symptoms during service and within the one year following discharge to be not credible.  The VA examiner's opinion reflects consideration of all pertinent evidence, and it is supported by a well-reasoned rationale that is consistent with the contemporaneous evidence and the Board's credibility determinations.  As such, the Board finds that the VA examiner's opinion is more probative and outweighs the opinion of Dr. Wadelton concerning the etiology of the Veteran's current schizophrenia.  See Nieves-Rodriguez, 22 Vet. App. at 300.

As Dr. Wadelton referenced a preexisting schizoid personality disorder and also stated that the Veteran's schizophrenia could have manifested prior to service, the Board has considered the regulations in this regard.  Specifically, a personality disorder is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  Further, the general presumption of soundness upon entry into service does not apply to personality disorders.  However, service connection may be granted if a personality disorder is subject to, or aggravated by, a superimposed mental disorder during service to result in additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004); Morris v. Shinseki, No. 2011-7061 (Fed. Cir. May 15, 2012).  

Concerning a preexisting disease, a veteran is considered to have been in sound condition upon entry into service, except as to conditions noted at that time, or where clear and unmistakable evidence demonstrates that an injury or disease previously existed and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease (as opposed to a defect) will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that such increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 3.306.  

In this case, the Veteran, his representative, and his sister all contend that his schizophrenia first manifested during service, or within the one year following discharge.  As discussed above, the Board finds the Veteran and his sister to be not credible with respect the timing of his mental health symptoms, and the preponderance of the medical evidence does not support a finding of incurrence during service or within the presumptive period.  Further, to the extent that there may have been a preexisting personality disorder, there is no indication of any superimposed mental disorder during service to result in additional disability of schizophrenia.  Rather, Dr. Wadelton explained that a schizoid personality disorder is a precursor to full-blown schizophrenia.  Moreover, she relied in part on statements by the Veteran and his sister as to the timing of his symptoms to arrive at the conclusion that he had such a personality disorder in the first place, as well as that such disorder likely progressed to schizophrenia during service.  Those lay statements have been rejected by the Board as not credible, and Dr. Wadelton's opinion in this regard has little to no probative value.  

Furthermore, Moreover, Dr. Wadelton only indicated that it was possible that the Veteran had full-blown schizophrenia prior to service, and the VA examiner opined that such disability manifested suddenly more than a year after service.  The examiner noted that the Veteran had no diagnosed condition upon entry into service, there were no manifestations of a mental health condition during service, and no mental health symptoms or diagnosis were recorded at the service discharge examination.  As such, there also was not aggravation of a preexisting disease. 

In summary, a preponderance of the evidence is against a finding that the Veteran's schizophrenia was incurred or aggravated in military service, or manifested to a compensable degree within the one year following discharge.  As such, the benefit of the doubt doctrine is inapplicable and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for schizophrenia is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


